Citation Nr: 1108874	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-17 011	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to January 1959.  The Veteran died in June 2004 and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (hereinafter VA) Regional Office in Nashville, Tennessee, (hereinafter RO).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificated listed chronic obstructive pulmonary disease (COPD) as the cause of his death.  

2.  At the time of the Veteran's death, service connection as not in effect for any disability. 

3.  Neither COPD nor any other lung disorder was shown in service and there is no competent evidence linking COPD to service, to include any exposure therein to asbestos. 

4.  The medical evidence of record does not show that a disability of service origin caused or contributed to the Veteran's death


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case by letter dated in December 2007 prior to initial adjudication that informed the appellant of the information and evidence necessary to prevail in her claim.  This letter included a request for medical evidence that demonstrated that the Veteran was diagnosed with a disability caused by asbestos.  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The December 2007 letter was also substantially compliant with Hupp v. Nicholson, 21 Vet. App. 342 (2007) given the nature of the appellant's contentions, and there is no indication that any failure to provide complete Hupp compliant notice is prejudicial in this case.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Further, because service connection was not in effect for any condition, any failure to notify the appellant of this situation was harmless error.    

As for the duty to assist, the service treatment reports and private and VA clinical reports have been obtained.  The record does not suggest the need for a medical opinion as there is no competent evidence suggesting that the Veteran's death was the result of service, to include exposure to asbestos.  There being no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

There is no statute specifically dealing with asbestos and service connection for asbestos-related diseases, nor has the Secretary promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in the VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (Jan. 31, 1997).  Also, a precedent opinion by VA's Office of General Counsel has discussed the development of asbestos claims.  See VAOPGCPREC 4-00 (Apr. 13, 2000).

VA must analyze the Veteran's claim of entitlement to service connection for asbestos-related disease under these administrative protocols, using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  Manual M21-1, Part VI, para. 7.21(b)(2) (Jan. 31, 1997).  An asbestos-related disease could develop from brief exposure to asbestos.  Id.

With asbestos-related claims, the Board must also determine whether the claim development procedures applicable to such claims have been followed.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997) (while holding that the Veteran's claim had been properly developed and adjudicated, the Court indicated that the Board should have made specific reference to the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures).  With these claims, the RO must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency and exposure information discussed above.  Manual M21-1, Part VI, para. 7.21(d)(1) (Jan. 31, 1997).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

VA death benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's  death.  38 C.F.R. § 3.312(b), (c).

The death certificate lists COPD as the cause of the Veteran's death.  No other disabilities were listed as contributing to cause the Veteran's death.  Service connection was also not in effect for COPD, or any other disability, at the time of his death.  

The service treatment reports, to include the reports from the January 1959 separation examination, do not reflect COPD or any other lung disorders.  The DD Form 214 reflects that the Veteran served as an aviation machinist, which the RO determined in the April 2009 statement of the case was an occupation considered to involve probable exposure to asbestos.  As such, and to the extent that all of the manual provisions for developing claims based on asbestos exposure were not followed, the Board will assume for the purposes of this decision that the Veteran was exposed to asbestos during service.  The most common disease resulting from exposure to asbestos is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  See Manual M21-1, Part VI, 7.21(a)(1).  Persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal, and urogenital cancer.  See M21-1, Part VI, 7.21(a)(3).

Notwithstanding the above, the issue in the case is whether there is any competent evidence showing that the Veteran has a pulmonary disorder which can be related to asbestos exposure during service or any pulmonary dysfunction shown therein.  The service treatment reports, to include the reports from the January 1959 separation examination, do not reflect COPD or any other pulmonary disability.  The first post service reference to COPD was in 1999 as recorded on a medical history set forth in a May 2000 VA clinical report.  Weighing heavily against the appellant's claim is the fact that there is no medical evidence of record linking the COPD which caused the Veteran's death to service, to include exposure to asbestos therein.  Hickson, supra.  Also weighing against the claim is the fact that COPD was first shown some forty years after service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

While the Board has considered the appellant's assertion that the COPD which caused the Veteran death was the result of in-service asbestos exposure, such assertions cannot be used to establish a claim as a layperson is not qualified to render a medical opinion regarding the etiology of disorders and disabilities.  Espiritu; cf. Jandreau.  

In the appellant's substantive appeal it was written that the Veteran had pulmonary fibrosis which it was argued contributed to the Veteran's COPD.  It was then argued that it was the pulmonary fibrosis that was due to the asbestos exposure and which caused the respiratory problems that eventually caused the Veteran's death.  It is unclear who wrote this statement, but the statement was not signed and such a contention is unsupported by any medical opinion of record.  Furthermore, an opinion such as this one is not something that is capable of lay observation, as it involves a complex medical process.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  Therefore, this statement on its face is insufficient to trigger the duty to provide an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Given the lack of any medical evidence linking the Veteran's COPD or any other pulmonary disability to service, to include in-service asbestos exposure, the appellant's claim is denied.  Hickson, supra.  The Board considered the doctrine of reasonable doubt in reaching this decision; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert, supra.  


ORDER

Service connection for the cause of the Veteran's death is denied.  

____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


